IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0109
                             Filed October 29, 2014

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DOUGLAS DANIEL MARTIN,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Lucas County, Sherman W.

Phipps, Judge.



      Douglas Martin appeals the sentence imposed after pleading guilty to

third-degree sexual abuse. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Patricia Reynolds, Assistant

Appellate Defender, for appellee.

      Thomas J. Miller, Attorney General, Heather Ann Mapes, Assistant

Attorney General, and Paul M. Goldsmith, County Attorney, for appellee.



      Considered by Danilson, C.J., Tabor, J., and Sackett, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                        2



SACKETT, S.J.

      Douglas Martin appeals the sentence imposed after pleading guilty to

third-degree sexual abuse, in violation of Iowa Code section 709.4(2)(c)(4)

(2013).   He contents the district court abused its discretion by denying his

request for a suspended sentence.

      The district court sentenced Martin to an indeterminate term of

incarceration not to exceed ten years.      Because this sentence is within the

statutory limits, it will only be overturned for an abuse of discretion or the

consideration of inappropriate matters. See State v. Washington, 832 N.W.2d
650, 660 (Iowa 2013).     In determining whether an abuse of discretion has

occurred in sentencing, “it is important to consider the societal goals of

sentencing criminal offenders, which focus on rehabilitation of the offender and

the protection of the community from further offenses.” State v. Formaro, 638
N.W.2d 720, 724 (Iowa 2006). We also consider other factors, such as “the

nature of the offense, the attending circumstances, the age, character and

propensity of the offender, and the chances of reform.”          Id. at 725.    The

sentencing court is afforded latitude in determining sentences, so “our task on

appeal is not to second guess the decision made by the district court, but to

determine if it was unreasonable or based on untenable grounds.” Id.

      Martin argues the district court abused its discretion in failing to “properly

take into account” his “unique history and circumstances.”       The district court

made the following statement at sentencing:

            Specifically in this case, with regards to your request for
      suspended sentence of some sort, I have some concerns as to how
                                       3



      well that would protect the community from further acts of this
      nature. And I’ll explain to you why that is.
             You, you do have some prior record with the criminal justice
      system. And that’s all set out in the presentence investigation. And
      you’ve reviewed that also.
             I think what troubles me the most about that is that you had
      a deferred judgment back in 2006 and apparently violated, with the
      deferred judgment, probation. And apparently you violated that
      probation several times, until it was finally revoked and your
      deferred judgment— You lost your deferred judgment, I guess
      would be the way to say that, and you were incarcerated.
             ....
             Given the history that you have, including the fact that even
      while this matter has been pending you’ve participated in and
      ultimately pled to or were found guilty of a domestic assault, and
      based on the information set out in the presentence investigation, I
      really question whether or not you would be able to successfully
      complete another probation at this point in time.
             I note that the presentence investigation on page 10 says
      that you are amenable for sex offender treatment. However, they
      recommend that that treatment be provided in a structured
      correctional environment rather than a community-based
      corrections environment.
             And I also note that the presentence investigation
      recommends imprison—a term of imprisonment rather than
      probation.

Martin was then given the chance to address the court’s concerns. Most of

Martin’s criminal history occurred five or more years before the incident leading

to his sexual-abuse conviction, and Martin stated that he had changed a lot since

then. He also talked about his young son. The court then stated its belief a

suspended sentence would not adequately protect the community. It also stated

that based on Martin’s past conduct, it believed Martin would not follow through

on the recommended sex offender treatment if given a suspended sentence.

      The sentence imposed by the district court enjoys a strong presumption in

its favor that will not be overcome unless the defendant shows an abuse of

discretion. Id. at 724. “An abuse of discretion will not be found unless we are
                                         4



able to discern that the decision was exercised on grounds or for reasons that

were clearly untenable or unreasonable.” Id.

      The record before us shows the district court acted within its discretion in

sentencing Martin to a term of incarceration and denying his request for a

suspended sentence. The court weighed the appropriate factors and determined

that incarceration was necessary to protect the community and rehabilitate

Martin. The reasons given were not clearly untenable and the court did not

exercise its discretion to an extent clearly unreasonable. Because Martin has

failed to show an abuse of discretion, we affirm.

      AFFIRMED.